                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

        B-21 Wines, Inc., et al,      )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )             3:20-cv-00099-FDW-DCK
                                      )
                  vs.                 )
                                      )
            Joshua Stein              )
            A.D. Guy Jr.,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 9, 2021 Order.

                                               July 9, 2021
